 



Exhibit 10-3
AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT
     THIS AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT (“Amendment”) dated as of
May 19, 2006 is by and between Wachovia Bank, National Association (as successor
by merger to Congress Financial Corporation) in its capacity as agent pursuant
to the Working Capital Loan and Security Agreement for the lenders who are party
from time to time thereto (in such capacity, together with its successors and
assigns in such capacity, the “Working Capital Agent”) and Ableco Finance LLC, a
Delaware limited liability company, in its capacity as agent pursuant to the
Term Loan and Security Agreement for the lenders who are party from time to time
thereto (in such capacity, together with its successors and assigns in such
capacity, the “Term Loan Agent”).
WITNESSETH:
     WHEREAS, Working Capital Agent, Working Capital Lenders, Term Loan Agent
and Term Loan Lenders have previously entered into the Intercreditor Agreement,
dated as of December 18, 2003 (the “Intercreditor Agreement”); and
     WHEREAS, Borrowers have requested certain amendments to Working Capital
Loan Agreements, including an increase in the principal amount of the LRG Term
Loan outstanding under the Working Capital Loan Agreements; and
     WHEREAS, Working Capital Agent and Term Loan Agent desire to enter into
this Amendment to confirm that the terms and conditions of the Intercreditor
Agreement, as amended hereby, shall continue to be in full force and effect;
     NOW THEREFORE, in consideration of the mutual benefits accruing to each of
the parties to the Intercreditor Agreement hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
     SECTION 1. Interpretation. For purposes of this Amendment, unless otherwise
defined herein, all capitalized terms used herein shall have the meaning given
to them in the Intercreditor Agreement.
     SECTION 2. Additional Definitions to Intercreditor Agreement. As used
herein, the following terms shall have the meanings given to them below and the
Intercreditor Agreement is hereby amended to include, in addition and not in
limitation, the following definitions:
          2.1 “Amendment No. 8” shall mean Amendment No. 8 to Amended and
Restated Loan and Security Agreement, dated May 18, 2006, by and among
Borrowers, Working Capital Agent and Working Capital Lenders.
     SECTION 3. Amendments to Intercreditor Agreement.
          3.1 Maximum W/C Debt Section 1.12 of the Intercreditor Agreement is
hereby deleted and the following is substituted therefor:

 



--------------------------------------------------------------------------------



 



“1.12 “Maximum W/C Debt” shall mean the sum of (a) the aggregate outstanding
principal amount of revolving loans and letter of credit accommodations made or
issued pursuant to the Working Capital Loan Agreements up to a maximum amount
equal to the lesser of (i) $20,000,000 or (ii) the amount equal to (A) the
Availability multiplied by (B) 105% plus (b) the aggregate principal amount of
all Term Loans (as such term is defined in the Working Capital Loan and Security
Agreement) outstanding immediately after giving effect to Amendment No. 8, as
reduced by regularly scheduled payments and prepayments of principal in respect
thereof actually received by Working Capital Agent and applied against the Term
Loans (subject to Section 2.20 of this Intercreditor Agreement); provided, that,
the portion of the aggregate outstanding principal amount of revolving loans and
letter of credit accommodations that are made or issued pursuant to the Working
Capital Loan and Security Agreement but that are not made or issued
intentionally or with actual knowledge that such revolving loans and letter of
credit accommodations cause the aggregate outstanding principal amount of
revolving loans and letter of credit accommodations to exceed the amount equal
to the Availability multiplied by 105% (but do not exceed $20,000,000)
calculated at the time made or issued shall be included, together with interest,
fees, indemnities, costs and expenses arising under the Working Capital Loan
Agreements, in the term “Maximum W/C Debt” as used herein.”
     SECTION 4. Amendment No. 8. Term Loan Agent hereby acknowledges that it has
received and reviewed a copy of Amendment No. 8, and to the extent Term Loan
Agent’s consent is or may be required under the Intercreditor Agreement, Term
Loan Agent hereby consents to the terms and provisions as set forth in Amendment
No. 8. The agreement of Term Loan Agent herein should not be construed to
require that Agent seek or imply that Agent is required to obtain the consent or
agreement of Term Loan Agent as to any other matter or that Term Loan Agent is
entitled to consent or agree to any other matter. Notwithstanding any
prohibition set forth in Section 2.20 of the Intercreditor Agreement with
respect to amendments to the Working Capital Loan Agreements, Term Loan Agent,
by its signature below, consents to the increase in the principal amount of the
LRG Term Loan (as such term is defined in the Working Capital Loan and Security
Agreement, after giving effect to Amendment No.8) and the modification of the
due dates of principal payments in respect thereof, as set forth in Amendment
No.8.
     SECTION 5. General
          5.1 Effect of this Amendment. Except as modified pursuant hereto, no
other changes or modifications to the Intercreditor Agreement are intended or
implied, and in all other respects, the Intercreditor Agreement is hereby
specifically ratified, restated and confirmed by the parties hereto as of the
effective date hereof. To the extent of conflict between the terms of

2



--------------------------------------------------------------------------------



 



this Amendment and the Intercreditor Agreement, the terms of this Amendment
shall control. The Intercreditor Agreement and this Amendment shall be read as
one agreement.
          5.2 Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional actions, in each case, as may
be reasonably necessary to effectuate the provisions and purposes of this
Amendment.
          5.3 Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).
          5.4 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
          5.5 Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties thereto.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No.1 to
Intercreditor Agreement to be duly executed as of the day and year first above
written.

                  WORKING CAPITAL AGENT    
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION    
 
           
 
  By:   /s/ Herbert C. Korn
 
        Title: VP    
 
                TERM LOAN AGENT    
 
                ABLECO FINANCE LLC    
 
           
 
  By:   /s/ Dan Wolf
 
        Title: SVP    

ACKNOWLEDGED AND AGREED:
LEXINGTON PRECISION CORPORATION

         
By:
  /s/ Warren Delano
 
    Title: President    

LEXINGTON RUBBER GROUP, INC.

         
By:
  /s/ Warren Delano
 
    Title: President    

 